UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q TQuarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended:June 30, 2011 or £Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission file number:0-25426 NATIONAL INSTRUMENTS CORPORATION (Exact name of registrant as specified in its charter) Delaware 74-1871327 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 11500 North MoPac Expressway Austin, Texas (address of principal executive offices) (zip code) Registrant's telephone number, including area code:(512) 338-9119 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes TNo £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes TNo £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer TAccelerated filer £Non-accelerated filer £Smaller reporting company £ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £No T Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Class Outstanding at July 27, 2011 Common Stock - $0.01 par value NATIONAL INSTRUMENTS CORPORATION INDEX PART I.FINANCIAL INFORMATION Page No. Item 1 Financial Statements: Consolidated Balance Sheets June 30, 2011 (unaudited) and December 31, 2010 3 Consolidated Statements of Income (unaudited) for the three and six month periods ended June 30, 2011 and 2010 4 Consolidated Statements of Cash Flows (unaudited) for the six month periods ended June 30, 2011 and 2010 5 Notes to Consolidated Financial Statements 6 Item 2 Management's Discussion and Analysis of Financial Condition and Results of Operations 24 Item 3 Quantitative and Qualitative Disclosures about Market Risk 33 Item 4 Controls and Procedures 37 PART II.OTHER INFORMATION Item 1 Legal Proceedings 38 Item 1A Risk Factors 38 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 46 Item 4 Reserved 46 Item 5 Other Information 46 Item 6 Exhibits 47 Signatures and Certifications 49 PART I - FINANCIAL INFORMATION ITEM 1.Financial Statements NATIONAL INSTRUMENTS CORPORATION CONSOLIDATED BALANCE SHEETS (in thousands, except per share data) June 30, December 31, Assets (unaudited) Current assets: Cash and cash equivalents $ $ Short-term investments Accounts receivable, net Inventories, net Prepaid expenses and other current assets Deferred income taxes, net Total current assets Property and equipment, net Goodwill Intangible assets, net Other long-term assets Total assets $ $ Liabilities and stockholders' equity Current liabilities: Accounts payable $ $ Accrued compensation Deferred revenue Accrued expenses and other liabilities Other taxes payable Total current liabilities Deferred income taxes Liability for uncertain tax positions Other long-term liabilities Total liabilities Commitments and contingencies Stockholders' equity: Preferred stock:par value $0.01; 5,000,000 shares authorized; none issued and outstanding - - Common stock:par value $0.01; 180,000,000 shares authorized; 120,130,355 and 117,904,976 shares issued and outstanding, respectively Additional paid-in capital Retained earnings Accumulated other comprehensive income (loss) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these financial statements. NATIONAL INSTRUMENTS CORPORATION CONSOLIDATED STATEMENTS OF INCOME (in thousands, except per share data) (unaudited) Three Months Ended Six Months Ended June 30, June 30, Net sales: Product $ Software maintenance Total net sales Cost of sales: Product $ Software maintenance Total cost of sales Gross profit Operating expenses: Sales and marketing $ Research and development General and administrative Total operating expenses Operating income Other income (expense): Interest income $ Net foreign exchange (loss) Other income (loss), net ) ) Income before income taxes Provision for income taxes Net income $ Basic earnings per share $ Weighted average shares outstanding - basic Diluted earnings per share $ Weighted average shares outstanding - diluted Dividends declared per share $ The accompanying notes are an integral part of these financial statements. NATIONAL INSTRUMENTS CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) (unaudited) Six Months Ended June 30, Cash flow from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Stock-based compensation Tax expense from deferred income taxes Tax (benefit) expense from stock option plans ) Changes in operating assets and liabilities: Accounts receivable ) ) Inventories ) ) Prepaid expenses and other assets ) Accounts payable Deferred revenue Taxes and other liabilities Net cash provided by operating activities Cash flow from investing activities: Capital expenditures ) ) Capitalization of internally developed software ) ) Additions to other intangibles ) ) Acquisition, net of cash received ) ) Purchases of short-term investments ) ) Sales and maturities of short-term investments Net cash (used by) investing activities ) ) Cash flow from financing activities: Proceeds from issuance of common stock Repurchase of common stock - ) Dividends paid ) ) Tax benefit (expense) from stock option plans ) Net cash provided by (used by) financing activities ) Net change in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ The accompanying notes are an integral part of these financial statements. NATIONAL INSTRUMENTS CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Note 1 – Basis of presentation The accompanying unaudited consolidated financial statements should be read in conjunction with the consolidated financial statements and notes thereto for the year ended December 31, 2010, included in our annual report on Form 10-K, filed with the Securities and Exchange Commission. In our opinion, the accompanying consolidated financial statements reflect all adjustments (consisting only of normal recurring items) considered necessary to present fairly our financial position at June 30, 2011 and December 31, 2010, and the results of our operations for the three month and six month periods ended June 30, 2011 and June 30, 2010 and the cash flows for the six month periods ended June 30, 2011 and June 30, 2010. Operating results for the three-month and six-month periods ended June 30, 2011, are not necessarily indicative of the results that may be expected for the year ending December 31, 2011. Note 2 – Earnings per share Basic earnings per share (“EPS”) is computed by dividing net income by the weighted average number of common shares outstanding during each period. Diluted EPS is computed by dividing net income by the weighted average number of common shares and common share equivalents outstanding (if dilutive) during each period. The number of common share equivalents, which include stock options and restricted stock units, is computed using the treasury stock method. The reconciliation of the denominators used to calculate basic EPS and diluted EPS for the three month and six month periods ended June 30, 2011 and 2010, respectively, are as follows (in thousands): Three Months Ended Six Months Ended June 30, June 30, (unaudited) (unaudited) Weighted average shares outstanding-basic Plus: Common share equivalents Stock options, restricted stock units Weighted average shares outstanding-diluted Stock options to acquire 823,500 shares and 405,000 shares for the three month periods ended June 30, 2011 and 2010, respectively, and 415,700 shares and 427,500 shares for the six month periods ended June 30, 2011 and 2010, respectively, were excluded in the computations of diluted EPS because the effect of including the stock options would have been anti-dilutive. On January 21, 2011, our Board of Directors declared a 3 for 2 stock split which was effected as a stock dividend, and paid on February 21, 2011, to stockholders of record on February 4, 2011. All per share data and numbers of common shares, where appropriate, have been retroactively adjusted to reflect the stock split. Note 3 – Cash, cash equivalents and short-term investments The following table summarizes unrealized gains and losses related to our cash, cash equivalents and short-term investments designated as available-for-sale (in thousands): As of June 30, 2011 (unaudited) Adjusted Cost Gross Unrealized Gain Gross Unrealized Loss Cumulative Translation Adjustment Fair Value Cash $ $
